Citation Nr: 0934436	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability, including degenerative disc disease.

2.  Entitlement to service connection for a disability 
characterized by loss of concentration.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and E.B.




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 3, 1976, to 
August 20, 1976. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for degenerative disc disease of the 
lumbar spine and a disability characterized by loss of 
concentration.  Timely appeals were noted from that decision.

Hearings on these matters were held before a Decision Review 
Officer on May 30, 2006, and before the undersigned Veterans 
Law Judge sitting at the RO on February 24, 2009.  A copy of 
the hearing transcript has been associated with the file.



FINDINGS OF FACT

1.  Lumbar spine disability, including degenerative disc 
disease was not exhibited in service and is not otherwise 
related to active service.  

2.  A disability characterized by loss of concentration was 
not exhibited in service and is not otherwise related to 
active service.  




CONCLUSIONS OF LAW

1.  Lumbar spine disability, including degenerative disc 
disease was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2008).

2.  A disability characterized by loss of concentration was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated November 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the Veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Veteran has identified several facilities having records 
pertinent to his claim.  The RO has made every effort to 
secure records from St. Joseph's Hospital in Bloomington, 
Illinois; however, that facility has not responded.  The RO 
has also been advised by the Social Security Administration 
that the Veteran's records have been destroyed.  Finally, in 
January 2008, the National Personnel Records Center (NPRC) 
wrote that "a search of 1976 inpatient records at Watson 
Hospital, Ft. Dix, N.J. failed to locate a record for the 
vet."  

The Board also finds that medical examinations are not needed 
to make decisions on these claims. As explained below, the 
evidence does not show that lumbar spine disability, 
including degenerative disc disease or disability exhibited 
by loss of concentration had their onset during service.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duties to 
notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Lumbar spine disability 

The Veteran has a current diagnosis of degenerative disc 
disease of the lumbar spine, which he has attributed to an 
in-service incident in which he injured his back climbing up 
a ladder.  He then took an overdose of prescribed medication, 
causing him to fall and re-injure his back.  He has stated 
that he was administratively discharged because of his back 
disorder.  

Service treatment records are negative for back complaints or 
a prescription drug overdose.  On August 11, 1976, the 
Veteran received a psychiatric evaluation "following the 
second episode in two or three days of his having fainting 
spells followed by an inability to move his extremities."  
The evaluation noted that the Veteran recovered movement of 
his extremities once removed from the "stressful 
situation."  The Veteran told the examiner that he was 
"cracking under the pressure" of military training and 
"unable to tolerate it."  The examiner recommended 
administrative separation, since retention "can be fully 
expected to result in further dramatic episodes of hysterical 
conversion reaction."  The Veteran received an 
administrative discharge based on a "character and behavior 
disorder" causing unsuitability for service.  It was noted 
that the Veteran was a "very emotional person" and "is not 
now nor will ever be able to cope with military service."   

Post-service treatment records include a February 1986 report 
from Dr. T., who indicated that he had treated the Veteran 
for low back pain and lower extremity pain in 1977.  Dr T. 
did not note the etiology of the Veteran's low back pain.  

In a January 1995 clinical note, the Veteran attributed his 
low back pain to a childhood accident during which he was 
struck by a vehicle.  In a July 1997 clinical note, the 
Veteran again attributed back pain to a childhood injury.  
The Veteran also gave a history of a childhood accident 
during a March 2002 psychiatric evaluation.  There is no 
mention of an in-service back injury until the Veteran filed 
his claim in November 2004.  

Although the SSA indicated that the Veteran's folder had been 
destroyed, in February 2009, the Veteran submitted a copy of 
the April 1988 SSA order granting him Supplemental Security 
Income (SSI) benefits.  The decision notes that the Veteran 
became unable to work in May 1977, when he suffered "an 
injury to his back while working in the construction 
industry."  There was no mention of an injury during active 
service.  The decision also referred to a June 1984 
evaluation by a board-certified orthopedist, during which the 
Veteran stated his back pain was due to a childhood injury.  

During a March 1987 SSA hearing, the Veteran testified that 
he was discharged from the service as a result of back pain, 
and during the same hearing, the Veteran testified that he 
was injured while working in the construction industry.  

During the Veteran's February 2009 hearing before the Board 
he made no mention of a childhood injury to the back.  He 
did, however, indicate that he had an occupational injury to 
the back in 1977, for which he received workers' 
compensation.  

On review, the Board finds that a preponderance of the 
evidence weighs against the Veteran's claim for service 
connection.  The first post-service evidence of a back 
disorder was in 1977, approximately one year after discharge; 
however, there is no medical evidence of a back injury or a 
related overdose on prescription narcotics in service.  

The Board notes the Veteran's statements that he sustained a 
back injury in service and that his symptoms have continued 
to the present day.  Lay evidence concerning continuity of 
symptoms, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   While the 
Veteran is competent to attest to back pain during service, 
the reported history of the onset of the Veteran's back 
disorder is not consistent.  The Veteran has been treated for 
back pain since 1977, one year post-discharge, but the record 
reflects that he sustained an injury at work.  The Veteran 
has also advised his treating physicians that his back pain 
is actually due to a childhood injury.   He did not claim an 
in-service injury until he filed his claim in November 2004.  
His statements of service onset have no support other than 
his history, which is neither consistent nor credible.  

In conclusion, a preponderance of the evidence is against a 
finding that lumbar spine disability, including degenerative 
disc disease is causally related to active service.  There is 
no medical evidence of an in-service back injury, and the 
Veteran's lay evidence of limited probative value.  Thus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).
Diminished Concentration 

The Veteran claims that he has a disability characterized by 
a loss of concentration, which he has attributed to his back 
pain.  The record contains an August 2004 note from the 
Veteran's treating physician, indicating that the Veteran 
suffers from "diminished concentration"; however, the 
nature and etiology of the Veteran's diminished concentration 
was not discussed.  

According to the April 1988 SSA decision granting 
Supplemental Security Income (SSI) benefits, the Veteran 
underwent a psychiatric evaluation in July 1986.  It was 
noted that the Veteran had a depressive disorder with an 
inability to maintain concentration.  A March 1988 mental 
health evaluation also found that the Veteran had thought and 
cognitive dysfunction due to depressive symptoms.  There is 
no other medical evidence of record.  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran's diminished 
concentration had its onset during military service.  Service 
records carefully detail the circumstances behind the 
Veteran's administrative discharge, and there is no evidence 
of an acquired disability exhibited by poor concentration. 
The Veteran was discharged due to a "character and behavior 
disorder."  Personality disorders are not diseases or 
injuries for compensation purposes.  38 C.F.R. § 3.303(c) 
(2008).  There is no evidence of diminished concentration 
until July 1986, several years post-discharge.  

Although the Veteran is competent to report symptoms of 
diminished concentration during and since service, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The medical evidence 
contained within the SSA report indicates that the Veteran's 
diminished concentration is due to a depressive disorder; 
however, the Veteran was discharged from active service for a 
character and behavior disorder that was not characterized as 
an acquired disability by military medical personnel.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's diminished concentration is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for lumbar spine 
disability, including degenerative disc disease is denied.

Entitlement to service connection for a disability 
characterized by loss of concentration is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


